DETAILED ACTION
This office action is a response to an application filed on 03/09/2022.
Claims 1-20 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The double patenting rejection have been withdrawn in view of Terminal disclaimer. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Examiner amended the claim 16 for minor error by completing the sentence with full stop punctuation. 
             Examiner amended the application as follows:
Claims 16 (Currently Amended) The method of claim 14, wherein the start control message comprises a key identifier indicating an encryption key used to encrypt the plurality of data packets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the application submitted on 06/08/2020, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Kim et al. (US 20170339191 A1) teaches method and apparatus for transmitting and receiving of encoded and encrypted data on secured tunneling unidirectional communication.
Morrill et al. (US 20170339217 A1) teaches method and apparatus for monitoring and selecting data packets containing real-time content.
However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  
“3 receiving, by a second gateway from a first gateway via a unidirectional network segment, a start control message;
receiving, by the second gateway from the first gateway via the unidirectional network segment and after the start control message, a plurality of data packets, wherein at least one data packet of the plurality of data packets is a duplicate of at least one other data packet of the plurality of data packets;
receiving, by the second gateway from the first gateway via the unidirectional network segment, an end control message; and
reassembling, by the second gateway, the plurality of data packets into a dataset”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date
For independent claims 9, and 14; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 9, and 14; and thus claims are respectively allowable.
Dependent claims 2-8, 10-13 and 15-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/               Primary Examiner, Art Unit 2412